Appellant's petition for a rehearing merely presents again the abstract concept of the theory of conversion advanced, covered in the original briefs and already thoroughly considered by the court. In his absorption in this abstract principle, counsel has failed to observe that both the court below and this court have found from petitioner's own lips, and from the lips of his witnesses, that the appellant himself, and his wife as his agent, and the defendant were together primarily "negotiating to liquidate plaintiff's bill owing to [defendant's] company"; that the transactions which occurred evidenced *Page 392 
that the taking was merely incidental to the major object to account to plaintiff, through his authorized agent, for the full value of the property; that the defendant's company did so account, resulting in an account stated that stood unchallenged for more than four years.
The petition for rehearing states no matters that were not considered by this court in rendering its opinion or that if reconsidered, would change the result thereof. Reargument upon them is not desired by any concurring justice.
The petition is denied.